Exhibit 10.30

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of July 25, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, this “Pledge Agreement”),
is made by BLACKBAUD, INC., a Delaware corporation (the “Borrower”) and the
Subsidiaries of the Borrower who are or may become party hereto as pledgors (the
“Subsidiary Pledgors” and, together with the Borrower, as pledgors, the
“Pledgors” and, each individually, a “Pledgor”) and the Issuers and
Partnerships/LLCs (each as hereinafter defined) party hereto, in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent (the “Administrative Agent”), for the ratable benefit of
itself and the financial institutions (the “Lenders”) that are, or may from time
to time become, parties to the Credit Agreement (as defined below).

STATEMENT OF PURPOSE

Pursuant to the terms of that certain Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the Lenders and the Administrative Agent, the Lenders have agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein.

It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Pledgors shall have executed and delivered this Pledge Agreement to the
Administrative Agent, for the ratable benefit of itself and the Lenders.

The Pledgors are the legal and beneficial owners of (a) the shares of Pledged
Stock (as hereinafter defined) issued by certain corporations (collectively, the
“Issuers”) as specified on Schedule I hereto and incorporated herein by
reference (as such schedule may be amended, restated, supplemented or otherwise
modified from time to time) and (b) the Partnership/LLC Interests (as
hereinafter defined) in the partnerships and limited liability companies
(collectively, the “Partnerships/LLCs”) listed on Schedule I hereto and
incorporated herein by reference (as such schedule may be amended, restated,
supplemented or otherwise modified from time to time).

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Administrative Agent and the Lenders to enter into and make available extensions
of credit pursuant to the Credit Agreement, the Pledgors, the Issuers and the
Partnership/LLCs hereby agree with the Administrative Agent, for the ratable
benefit of itself and the Lenders, as follows:

SECTION 1. Defined Terms.

(a) The following terms shall have the following meanings:

“Code” means the Uniform Commercial Code as in effect in the State of New York
(as amended or otherwise modified from time to time); provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the Security Interests in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Code” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.

“Collateral” means the Stock Collateral and the Partnership/LLC Collateral.

“Obligations” means:

(i) with respect to the Borrower, the meaning assigned thereto in the Credit
Agreement;



--------------------------------------------------------------------------------

(ii) with respect to each Subsidiary Pledgor, each Issuer and each
Partnership/LLC, the obligations, if any, of such Subsidiary Pledgor, such
Issuer and such Partnership/LLC under the Guaranty Agreement; and

(iii) with respect to all Pledgors, all Issuers and all Partnership/LLCs, all
liabilities and obligations of the Pledgors, the Issuers and the
Partnership/LLCs hereunder.

“Partnership/LLC Collateral” means the Partnership/LLC Interests and all
Proceeds therefrom.

“Partnership/LLC Interests” means the entire partnership or membership interest
of the Pledgors in each Partnership/LLC listed on Schedule I hereto (as such
schedule may be amended, restated, supplemented or modified from time to time),
including, without limitation, the Pledgors’ capital accounts, their interest as
partners or members in the net cash flow, net profit and net loss, and items of
income, gain, loss, deduction and credit of the Partnerships/LLCs, their
interests in all distributions made or to be made by the Partnerships/LLCs to
the Pledgors and all of the other economic rights, titles and interests of the
Pledgors as partners or members of the Partnerships/LLCs, whether set forth in
the partnership agreement or membership agreement of the Partnerships/LLCs, by
separate agreement or otherwise.

“Pledge Agreement” means this Pledge Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Pledged Stock” means the shares of capital stock of each Issuer listed on
Schedule I hereto (as such schedule may be amended, restated, supplemented or
modified from time to time), together with all stock certificates, options or
rights of any nature whatsoever that may be issued or granted by such Issuer to
the Pledgors while this Pledge Agreement is in effect (including, without
limitation, all of the other economic rights, titles and interests of any
Pledgor as a shareholder or owner of such Issuer, whether set forth in the
articles, bylaws or other governing document of such Issuer, by separate
agreement or otherwise).

“Proceeds” means all “Proceeds” as such term is defined in Section 9-102(64) of
the Code on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Stock and the
Partnership/LLC Interests, collections thereon, proceeds of sale thereof or
distributions with respect thereto.

“Security Interests” means the security interests granted pursuant to Section 2,
as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.

“Stock Collateral” means the Pledged Stock and all Proceeds therefrom.

(b) Capitalized terms defined in the Credit Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Credit Agreement. Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Pledgor, shall refer to such Pledgor’s Collateral or the
relevant part thereof. Capitalized terms defined in the Code and not otherwise
defined herein shall have the meaning assigned thereto in the Code.

 

2



--------------------------------------------------------------------------------

SECTION 2. Pledge and Grant of Security Interest. The Pledgors hereby deliver to
the Administrative Agent, for the ratable benefit of the Administrative Agent
and the Lenders, the Pledged Stock and hereby grant to the Administrative Agent,
for the ratable benefit of the Administrative Agent and the Lenders, a first
priority security interest in the Pledged Stock and all other Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations; provided, that any Security Interest in any Collateral constituting
Pledged Stock or Partnership/LLC Interests issued by any Issuer or
Partnership/LLC which is not organized under the laws of any political
subdivision of the United States shall be limited to sixty-five percent (65%) of
all issued and outstanding shares of all classes of voting Capital Stock of such
Issuer or Partnership/LLC and one hundred percent (100%) of all issued and
outstanding shares of all classes of non-voting Capital Stock of such Issuer or
Partnership/LLC.

SECTION 3. Stock Powers; Register of Pledge. Concurrently with the delivery to
the Administrative Agent of each certificate representing one or more shares of
Pledged Stock, the Pledgors shall deliver an undated stock power covering such
certificate, duly executed in blank by the applicable Pledgor with, if the
Administrative Agent so requests, signature guaranteed.

SECTION 4. Partnership/LLC Interests.

(a) Notwithstanding anything to the contrary contained in any limited liability
agreement, operating agreement, membership agreement, partnership agreement or
similar agreement relating to any Partnership/LLC Interests (as amended,
restated, supplemented or otherwise modified from time to time, a
“Partnership/LLC Agreement”), each member, manager and partner shall be entitled
to pledge its Partnership/LLC Interests to, and grant and collaterally assign
to, the Administrative Agent, for the ratable benefit of itself and the Lenders,
a lien and security interest in its Partnership/LLC Interests without any
further consent, approval or action by any other party, including, without
limitation, any other party to any Partnership/LLC Agreement or otherwise.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or its designee shall have the right (but not the
obligation) to be substituted for the applicable Pledgor as a member, manager or
partner under the applicable Partnership/LLC Agreement and the Administrative
Agent or its designee shall have all rights, powers and benefits as a member,
manager or partner, as applicable, under such Partnership/LLC Agreement. For
avoidance of doubt, such rights, powers and benefits of a substituted member
shall include all voting and other rights and not merely the rights of an
economic interest holder. So long as this Pledge Agreement remains in effect, no
further consent, approval or action by any other party including, without
limitation, any other party to the Partnership/LLC Agreement or otherwise shall
be necessary to permit the Administrative Agent or its designee to be
substituted as a member, manager or partner pursuant to this paragraph. The
rights, powers and benefits granted pursuant to this paragraph shall inure to
the benefit of the Administrative Agent and the Lenders and their respective
successors, assigns and designated agents, as intended third party
beneficiaries.

SECTION 5. Pledgors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Pledgor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder (including, without limitation, all
of its obligations as a partner or member of any Partnership/LLC, if applicable)
to the same extent as if this Pledge Agreement had not been executed, (b) the
exercise by the Administrative Agent or any Lender of any of their respective
rights hereunder shall not release any Pledgor from any of its duties or
obligations under the contracts and agreements included in the Collateral
(including, without limitation, all of its obligations as a partner or member of
any Partnership/LLC, if applicable), (c) neither the Administrative Agent nor
any Lender shall have any obligation or liability under the contracts and

 

3



--------------------------------------------------------------------------------

agreements included in the Collateral by reason of this Pledge Agreement
(including, without limitation, any obligations or liabilities as a partner or
member of any Partnership/LLC), nor shall the Administrative Agent or any Lender
be obligated to perform any of the obligations or duties of any Pledgor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder, and (d) neither the Administrative Agent nor any Lender
shall have any liability in contract or tort for any Pledgor’s acts or
omissions.

SECTION 6. Representations and Warranties. To induce the Administrative Agent
and the Lenders to execute the Credit Agreement and make any extensions of
credit and to accept the security contemplated hereby, each Pledgor hereby
represents and warrants that:

(a) Such Pledgor (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation; (ii) has
the power and authority to own its properties and to carry on its business as
now being and hereafter proposed to be conducted and is duly qualified and
(iii) is authorized to do business in each jurisdiction in which the character
of its properties or the nature of its business requires such qualification and
authorization except where the failure to be so qualified would not have a
Material Adverse Effect.

(b) The execution, delivery and performance by such Pledgor of this Pledge
Agreement (i) have all been duly authorized by all necessary action; (ii) are
within the power and authority of such Pledgor; (iii) do not and will not
require any Governmental Approval or violate any Applicable Law relating to such
Pledgor; (iv) do not and will not conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organization documents of such Pledgor or any indenture, agreement or other
instrument to which such Pledgor is a party or by which any of its properties
may be bound or any Governmental Approval relating to such Pledgor; (v) do not
and will not result in the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Pledgor other
than Liens arising under the Loan Documents or (vi) do not and will not require
any consent or authorization of, filing with, or other act in respect of, any
arbitrator or Governmental Authority.

(c) This Pledge Agreement is a legal, valid and binding obligation of such
Pledgor, enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

(d) All necessary permits, registrations and consents for such making and
performance of this Pledge Agreement have been obtained (including, without
limitation, the consent of any stockholder or creditor of any Pledgor or any
Issuer or any general or limited partner or member of any Partnership/LLC).

(e) The Security Interests will constitute valid and perfected first and prior
Liens on the Collateral described herein, subject to no other Liens whatsoever
except Permitted Liens.

(f) Each financing statement naming such Pledgor as a debtor and attached hereto
as Addendum A is in appropriate form for filing in the appropriate filing
offices of the states specified on Schedule II and, upon the filing of
appropriate financing statements in such filing offices, the Security Interests
will be perfected to the extent such Security Interests can be perfected by the
filing of financing statements.

 

4



--------------------------------------------------------------------------------

(g) The shares of Pledged Stock listed on Schedule I (as such schedule may be
amended, restated, supplemented or otherwise modified from time to time)
constitute (i) all of the issued and outstanding shares of all classes of the
Capital Stock of each Issuer that is a Domestic Subsidiary, (ii) sixty-five
percent (65%) of all issued and outstanding shares of all classes of voting
Capital Stock of each Issuer that is a first-tier Foreign Subsidiary and
(iii) one hundred percent (100%) of all issued and outstanding shares of all
classes of non-voting Capital Stock of each Issuer that is a first-tier Foreign
Subsidiary.

(h) The Partnership/LLC Interests listed on Schedule I (as such schedule may be
amended, restated, supplemented or otherwise modified from time to time)
constitute (i) all of the outstanding ownership interests in which each Pledgor
has any right, title or interest in each Partnership/LLC which is a Domestic
Subsidiary, (ii) sixty-five percent (65%) of the outstanding voting ownership
interests in which each Pledgor has any right, title and interest in each
Partnership/LLC which is a first-tier Foreign Subsidiary and (iii) one hundred
percent (100%) of all issued and outstanding shares of all classes of non-voting
ownership interests of each Partnership/LLC that is a first-tier Foreign
Subsidiary.

(i) The Pledged Stock has been duly and validly issued and is fully paid and
nonassessable and all of the Partnership/LLC Interests have been duly and
validly issued.

(j) Such Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock and Partnership/LLC Interests listed on
Schedule I (as such schedule may be amended, restated, supplemented or otherwise
modified from time to time) free of any and all Liens or options in favor of, or
claims of, any other Person, except the Lien created by this Pledge Agreement.

(k) Such Pledgor is organized under the laws of the state identified on Schedule
II under such Pledgor’s name. The taxpayer identification number and Registered
Organization number of such Pledgor is set forth on Schedule II under such
Pledgor’s name. The chief place of business, chief executive office and any
other office where such Pledgor keeps its books and records relating to the
Collateral are located at the locations specified on Schedule II under such
Pledgor’s name. Such Pledgor does no business nor has done business during the
past five years under any trade name or fictitious business name except as
disclosed on Schedule II under such Pledgor’s name.

(l) Upon delivery to the Administrative Agent of the stock certificates
evidencing the Pledged Stock, the Lien granted pursuant to this Pledge Agreement
will constitute a valid, perfected first priority Lien on the Collateral,
enforceable as such against all creditors of the Pledgors and any Persons
purporting to purchase any of the Collateral from any Pledgor.

(m) None of the Partnership/LLC Interests (i) are traded on a Securities
exchange or in Securities markets, (ii) by their terms expressly provide that
they are Securities governed by Article 8 of the Code, (iii) are Investment
Company Securities (as defined in the Code) or (iv) are held or maintained in
the form of a Securities Entitlement or credited to any Securities Account.

(n) The Pledgors have delivered or made available to the Administrative Agent
true and complete copies of the partnership agreements and operating agreements,
as applicable, for each of the Partnerships/LLCs, which partnership agreements
and operating agreements are currently in full force and effect and have not
been amended or modified except as disclosed to the Administrative Agent in
writing.

 

5



--------------------------------------------------------------------------------

SECTION 7. Certain Covenants. The Pledgors covenant and agree with the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders, that, from and after the date of this Pledge Agreement until the
Obligations are paid in full and the Commitments are terminated:

(a) Each Pledgor shall promptly notify the Administrative Agent, in writing, of
(i) any Lien (other than the Lien created by this Pledge Agreement or Permitted
Liens) on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder or (b) the
acquisition or ownership by such Pledgor of any Collateral after the date
hereof. At the request of the Administrative Agent or the Required Lenders, each
Pledgor shall promptly (and in any event within ten (10) Business Days after
such request) deliver to the Administrative Agent updated Schedules to this
Agreement.

(b) The Pledgors agree that as partners or members in the Partnerships/LLCs they
will abide by, perform and discharge each and every obligation, covenant and
agreement to be abided by, performed or discharged by the Pledgors under the
terms of the partnership agreements and operating agreements, as applicable, of
the Partnerships/LLCs, at no cost or expense to the Administrative Agent and the
Lenders.

(c) If any Pledgor shall, as a result of its ownership of the Collateral, become
entitled to receive or shall receive any Certificated Securities (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any of the Collateral, or otherwise in respect thereof, such
Pledgor shall accept the same as the agent of the Administrative Agent, hold the
same in trust for the Administrative Agent and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Pledgor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Pledgor, to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, that at no time shall the Pledged Stock
or Partnership/LLC Interests of any Issuer or Partnership/LLC that is a
first-tier Foreign Subsidiary exceed sixty-five percent (65%) of the voting
Pledged Stock or voting Partnership/LLC Interests of such Subsidiary and one
hundred percent (100%) of the non-voting Pledged Stock or non-voting
Partnership/LLC Interests of such Subsidiary. In addition, except as provided by
Section 10.4(d) of the Credit Agreement, any sums paid upon or in respect of the
Collateral upon the liquidation or dissolution of any Issuer or Partnership/LLC
shall be held by the Administrative Agent as additional collateral security for
the Obligations.

(d) Without the prior written consent of the Administrative Agent, no Pledgor
will (i) vote to enable, or take any other action to permit, any Issuer or
Partnership/LLC to issue any stock, partnership interests, limited liability
company interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of such Issuer or Partnership/LLC except for
additional Pledged Stock or Partnership/LLC Interests that will be subject to
the Security Interest granted herein, (ii) except as expressly provided to the
contrary herein or in the Credit Agreement, consent to any modification,
extension or alteration of the terms of any partnership agreement or operating
agreement of the Partnerships/LLCs, (iii) except as expressly provided to the
contrary herein or in the Credit Agreement, accept a surrender of any
partnership agreement or operating agreement of any of the Partnerships/LLCs or
waive any breach of or default under any partnership agreement or operating
agreement of any of the Partnerships/LLCs by any other party thereto,
(iv) except as expressly permitted pursuant to the terms of the Credit
Agreement, sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Collateral, or (v) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Collateral, or any interest therein, except

 

6



--------------------------------------------------------------------------------

the Lien created by this Pledge Agreement. The Pledgors will defend the right,
title and interest of the Administrative Agent in and to the Collateral against
the claims and demands of all Persons whomsoever.

(e) Each Pledgor shall maintain the Security Interest created by this Pledge
Agreement as a perfected Security Interest (to the extent required to do so
hereunder) having the priority described in Section 6 and shall defend such
Security Interest against the claims and demands of all Persons whomsoever.

(f) No Pledgor will, except upon prior written notice to the Administrative
Agent and delivery to the Administrative Agent of all additional financing
statements (executed if necessary for any particular filing jurisdiction) and
other instruments and documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the Security Interests and,
if applicable, a written supplement to the Schedules to this Pledge Agreement:

(i) change its jurisdiction of organization or the location of its chief
executive office from that identified on Schedule II;

(ii) change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Administrative Agent in
connection with this Pledge Agreement would become misleading; or

(iii) permit any Collateral (other than Certificated Securities delivered to the
Administrative Agent pursuant to Section 2) to be held by any Securities
Intermediary, held or maintained in the form of a Securities Entitlement or
credited to any Securities Account.

(g) Pursuant to Section 9-509 of the Code and any other Applicable Law, each
Pledgor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Pledgor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
Security Interests of the Administrative Agent under this Pledge Agreement. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may reasonably
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the Security Interest.

(h) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of the Pledgors, the Pledgors will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Administrative Agent may reasonably request for
the purposes of obtaining or preserving the full benefits of this Pledge
Agreement and of the rights and powers herein granted. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note, other instrument or chattel paper, such note, instrument
or chattel paper shall be immediately delivered to the Administrative Agent,
duly endorsed in a manner satisfactory to the Administrative Agent, to be held
as Collateral pursuant to this Pledge Agreement.

SECTION 8. Cash Dividends and Distributions; Voting Rights. Unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given notice to the Pledgors of the Administrative Agent’s intent to
exercise its rights pursuant to Section 9 of this Pledge Agreement, the Pledgors
shall be permitted to receive all cash dividends and shareholder, partnership
and membership distributions paid in accordance with the terms of the Credit
Agreement in respect of the Collateral and

 

7



--------------------------------------------------------------------------------

to exercise all voting and corporate, partnership or membership rights, as
applicable, with respect to the Collateral; provided, that no vote shall be cast
or corporate, partnership or membership right exercised or other action taken
which, in the Administrative Agent’s reasonable judgment, would impair the
Collateral or which would be inconsistent in any material respect with or result
in any violation of any provision of the Credit Agreement, any other Loan
Documents or this Pledge Agreement.

SECTION 9. Rights of the Administrative Agent.

(a) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the Pledgors,
(i) the Administrative Agent shall have the right to receive any and all cash
dividends paid in respect of the Pledged Stock and partnership or membership
distributions, as applicable, in respect of the Partnership/LLC Interests and
make application thereof to the Obligations in the order set forth in
Section 11.4 of the Credit Agreement and (ii) all shares of the Pledged Stock
and the Partnership/LLC Interests shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate, partnership, membership and
other rights pertaining to such shares of the Pledged Stock or Partnership/LLC
Interests at any meeting of shareholders, partners or members of the applicable
Issuer or Partnership/LLC or otherwise and (B) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such shares of the Pledged Stock or Partnership/LLC Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock or Partnership/LLC Interests
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of the applicable Issuer or
Partnership/LLC, or upon the exercise by the Pledgors or the Administrative
Agent of any right, privilege or option pertaining to such shares of the Pledged
Stock or the Partnership/LLC Interests, and in connection therewith, the right
to deposit and deliver any and all of the Pledged Stock or the Partnership/LLC
Interests with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as it may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to the Pledgors to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing. In furtherance thereof, each Pledgor hereby authorizes and
instructs each Issuer or Partnership/LLC with respect to any Collateral
consisting of Pledged Stock or Partnership/LLC Interests to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Pledge Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or Partnership/LLC shall be fully protected in so complying, and
(ii) upon and during the continuance of an Event of Default, if requested by the
Administrative Agent, pay any dividends, distributions or other payments with
respect to any Pledged Stock or Partnership/LLC Interests directly to the
Administrative Agent.

(b) The rights of the Administrative Agent and the Lenders hereunder shall not
be conditioned or contingent upon the pursuit by the Administrative Agent or any
Lender of any right or remedy against the Pledgors or against any other Person
which may be or become liable in respect of all or any part of the Obligations
or against any collateral security therefor, guarantee thereof or right of
offset with respect thereto. Neither the Administrative Agent nor any Lender
shall be liable for any failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so, nor shall the
Administrative Agent be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Pledgors or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.

SECTION 10. Remedies. If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Lenders, may exercise, in addition to all
other rights and remedies granted to them in this Pledge Agreement and in any
other

 

8



--------------------------------------------------------------------------------

instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the Code or any other Applicable
Law. Without limiting the generality of the foregoing with regard to the scope
of the Administrative Agent’s remedies, the Administrative Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by any Applicable Law referred to below) to
or upon the Pledgors, any Issuer, any Partnership/LLC or any other Person (all
and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
assign, give option or options to purchase or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Administrative Agent or any
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by any Applicable Law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Pledgors, which right or equity is hereby waived or
released. To the extent permitted by any Applicable Law, the Pledgors waive all
claims, damages and demands they may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder, other
than claims arising out of gross negligence or willful misconduct of the
Administrative Agent or any Lender as determined by a court of competent
jurisdiction by final and nonappealable judgment. If any notice of a proposed
sale or other disposition of Collateral shall be required by any Applicable Law,
such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

SECTION 11. Administrative Agent’s Appointment as Attorney-In-Fact. Each Pledgor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Pledgor and in the name of such Pledgor or in its own name,
for the purpose of carrying out the terms of this Pledge Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Pledge
Agreement, and, without limiting the generality of the foregoing, each Pledgor
hereby gives the Administrative Agent the power and right, on behalf of such
Pledgor, without notice to or assent by such Pledgor, to do any or all of the
following upon the occurrence and continuation of an Event of Default:

(i) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(ii) execute, in connection with any sale provided for in this Pledge Agreement,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(iii)(A) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;
(B) defend any suit, action or proceeding brought against such Pledgor with
respect to any Collateral; (C) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; and (D) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do,

 

9



--------------------------------------------------------------------------------

at the Administrative Agent’s option and such Pledgor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ Security Interests therein and to effect
the intent of this Pledge Agreement, all as fully and effectively as such
Pledgor might do.

(b) If any Pledgor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 11(a).

(c) The expenses of the Administrative Agent incurred in connection with actions
taken pursuant to the terms of this Pledge Agreement shall be payable by the
Pledgors to the Administrative Agent on demand.

(d) Each Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 11(a). All powers,
authorizations and agencies contained in this Pledge Agreement are coupled with
an interest and are irrevocable until this Pledge Agreement is terminated and
the Security Interests created hereby are released.

(e) Each Pledgor acknowledges that the rights and responsibilities of the
Administrative Agent under this Pledge Agreement with respect to any action
taken by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this Pledge
Agreement shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Pledgors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Pledgor shall be under any
obligation, or entitlement to make any inquiry respecting such authority.

SECTION 12. Registration Rights; Private Sales.

(a) The Pledgors recognize that the Administrative Agent may be unable to effect
a public sale of any or all the Collateral, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Pledgors acknowledge and
agree that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agree that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Collateral for the period of
time necessary to permit the applicable Issuer or Partnership/LLC to register
such securities for public sale under the Securities Act, or under applicable
state securities laws, even if the applicable Issuer or Partnership/LLC would
agree to do so.

(b) The Pledgors further agree to use their best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Collateral pursuant to this Section 12 valid and binding
and in compliance with any and all other Applicable Law. The Pledgors further
agree that a breach of any of the covenants contained in this Section 12 will
cause irreparable injury to the Administrative Agent and the Lenders not
compensable in damages, that the Administrative Agent and the Lenders have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in

 

10



--------------------------------------------------------------------------------

this Section 12 shall be specifically enforceable against the Pledgors, and the
Pledgors hereby waive and agree not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.

SECTION 13. Amendments, etc. With Respect to the Obligations. The Pledgors shall
remain obligated hereunder, and the Collateral shall remain subject to the Lien
granted hereby, notwithstanding that, without any reservation of rights against
the Pledgors, and without notice to or further assent by the Pledgors, any
demand for payment of any of the Obligations made by the Administrative Agent or
any Lender may be rescinded by the Administrative Agent or such Lender, and any
of the Obligations continued, and the Obligations, or the liability of the
Pledgors or any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered, or released by the Administrative
Agent or any Lender, and the Credit Agreement, any other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or part, as the Lenders (or the
Required Lenders, as the case may be) may deem advisable from time to time, and
any guarantee, right of offset or other collateral security at any time held by
the Administrative Agent or any Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any other Lien at any time held by it as security for the Obligations or
any property subject thereto. The Pledgors waive any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Administrative Agent or any Lender upon this Pledge
Agreement; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Pledge
Agreement; and all dealings between the Pledgors, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Pledge Agreement. The Pledgors waive diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Pledgors with respect
to the Obligations.

SECTION 14. No Subrogation. Notwithstanding any payment or payments made by the
Pledgors hereunder, or any setoff or application of funds of the Pledgors by the
Administrative Agent, or the receipt of any amounts by the Administrative Agent
with respect to any of the Collateral, the Pledgors shall not be entitled to be
subrogated to any of the rights of the Administrative Agent against the Borrower
or any guarantor or against any other collateral security held by the
Administrative Agent for the payment of the Obligations, nor shall the Pledgors
seek any reimbursement from the Borrower or any guarantor in respect of payments
made by the Pledgors in connection with the Collateral, or amounts realized by
the Administrative Agent in connection with the Collateral, until all amounts
owing to the Administrative Agent and the Lenders on account of the Obligations
are paid in full and the Commitments terminated. If any amount shall be paid to
the Pledgors on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by the
Pledgors in trust for the Administrative Agent, segregated from other funds of
the Pledgors, and shall, forthwith upon receipt by the Pledgors, be turned over
to the Administrative Agent in the exact form received by the Pledgors (duly
indorsed by the Administrative Agent, if required) to be applied against the
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.

SECTION 15. Limitation on Duties Regarding Collateral. The Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Code or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar securities and property for its own
account. Neither the

 

11



--------------------------------------------------------------------------------

Administrative Agent, any Lender nor any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Pledgors or otherwise. The powers conferred on the Administrative
Agent and the Lenders hereunder are solely to protect the Administrative Agent
and the Lenders’ interests in the Collateral and shall not impose any duty on
the Administrative Agent or any Lender to exercise any such powers. Each of the
Administrative Agent and each Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
any Pledgor for any act or failure to act hereunder, except for its gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.

SECTION 16. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied by the
Administrative Agent in accordance with the terms of Section 11.4 of the Credit
Agreement. Any balance of such Proceeds remaining shall be paid over to the
Borrower, on behalf of the Pledgors, or to whomsoever (if such Person is not a
Pledgor) may be lawfully entitled to receive the same. Only after (a) payment by
the Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-608 and Section 9-615 of the Code and
(b) the payment in full of the Obligations and termination of the Commitments,
shall the Administrative Agent account for the surplus, if any, to any Pledgor,
or to whomever may be lawfully entitled to receive the same (if such Person is
not a Pledgor). The Administrative Agent may make distribution hereunder in cash
or in kind or, on a ratable basis, in any combination thereof.

SECTION 17. Waiver, Deficiency. Each Pledgor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Pledge Agreement or the
absolute sale of the Collateral or any portion thereof. Each Pledgor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Lender to collect such deficiency.

SECTION 18. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time,
without notice to any Pledgor (any such notice being expressly waived by each
Pledgor), to setoff and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing by such Lender or such
Affiliate to or for the credit or the account of such Pledgor or any other
Credit Party against any and all obligations of such Pledgor or such other
Credit Party now or hereafter existing under the Credit Agreement or any other
Loan Document to such Lender or such Affiliate, irrespective of whether or not
such Lender or Affiliate shall have made any demand under the Credit Agreement
or any other Loan Document and although such obligations of the Pledgor or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of the Administrative Agent and the
Lenders and their respective Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) that the Administrative Agent or such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

12



--------------------------------------------------------------------------------

SECTION 19. All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Pledge Agreement shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied, any
of the Commitments remain in effect or the Credit Facility has not been
terminated.

SECTION 20. Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

SECTION 21. Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Pledge Agreement are for
convenience only, and neither limit nor amplify the provisions of this Pledge
Agreement.

SECTION 22. No Waiver by Course of Conduct, Cumulative Remedies. No waiver of
any Default or Event of Default shall be a waiver of any other Default or Event
of Default. No failure on the part of Administrative Agent or any Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Pledge Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. No remedy, right or power
conferred upon the Administrative Agent or any Lender is intended to be
exclusive of any other remedy, right or power given hereunder or now or
hereafter existing at law, in equity, or otherwise, and all such remedies,
rights and powers shall be cumulative.

SECTION 23. Amendments, Waivers and Consents. No term, covenant, agreement or
condition of this Pledge Agreement may be amended or waived, nor may any consent
be given, except in the manner set forth in Section 13.2 of the Credit
Agreement.

SECTION 24. Expenses and Indemnification.

(a) The Pledgors shall, jointly and severally, pay all reasonable out-of-pocket
expenses (including, without limitation, attorney’s fees and expenses) incurred
by the Administrative Agent and each Lender to the extent the Borrower would be
required to do so pursuant to Section 13.3 of the Credit Agreement.

(b) The Pledgors shall, jointly and severally, pay and indemnify each
indemnified party (which for purposes of this Agreement shall include, without
limitation, all Lenders) against Indemnified Taxes and Other Taxes to the extent
the Borrower would be required to do so pursuant to Section 4.11 of the Credit
Agreement.

(c) The Pledgors shall, jointly and severally, indemnify each indemnified party
to the extent the Borrower would be required to do so pursuant to Section 13.3
of the Credit Agreement.

(d) All amounts due under this Section shall be payable promptly after demand
therefor.

SECTION 25. Injunctive Relief; Punitive or Indirect Damages.

(a) Each Pledgor recognizes that, in the event such Pledgor fails to perform,
observe or discharge any of its obligations or liabilities under this Pledge
Agreement, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the

 

13



--------------------------------------------------------------------------------

Lenders. Therefore, each Pledgor agrees that the Administrative Agent and the
Lenders, at the Required Lenders’ option, shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

(b) The Administrative Agent and the Borrower (on behalf of itself and the other
Credit Parties) hereby agree that no such Person shall have a remedy of punitive
or exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that it
may now have or may arise in the future in connection with any Dispute, whether
such Dispute is resolved through arbitration or judicially.

(c) Without limiting the generality of any provisions set forth herein relating
to indemnification or reimbursement by the Borrower or any other Credit Party,
the Administrative Agent and the Borrower (on behalf of itself and the other
Credit Parties) hereby agree that no such Person shall have a remedy of any
consequential or indirect damages against any other party to a Loan Document,
and each such Person hereby waives any right or claim to consequential or
indirect damages that it may now have or may arise in the future in connection
with any Dispute, whether such Dispute is resolved through arbitration or
judicially.

SECTION 26. Successor and Assigns. This Pledge Agreement shall be binding upon
the successors and assigns of each Pledgor and shall inure to the benefit of
each Pledgor (and shall bind all Persons who become bound as a Pledgor under
this Pledge Agreement), the Administrative Agent and the Lenders and their
successors and assigns; provided that no Pledgor may assign, transfer or
delegate any of its rights or obligations under this Pledge Agreement without
the prior written consent of the Administrative Agent and the Lenders.

SECTION 27. Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Pledge Agreement and the other Loan Documents, unless
otherwise expressly set forth therein, shall be governed by, construed and
enforced in accordance with the laws of the State of North Carolina, without
reference to the conflicts or choice of law principles thereof.

(b) Jurisdiction. Each Pledgor hereby irrevocably consents to the personal
jurisdiction of the state and federal courts located in Mecklenburg County,
North Carolina (and any courts from which an appeal from any of such courts must
or may be taken), in any action, claim or other proceeding arising out of any
dispute in connection with this Pledge Agreement and the other Loan Documents,
any rights or obligations hereunder or thereunder, or the performance of such
rights and obligations. Each Pledgor hereby irrevocably consents to the service
of a summons and complaint and other process in any action, claim or proceeding
brought by the Administrative Agent or any Lender in connection with this Pledge
Agreement or the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, in the manner specified in Section 13.1 of the Credit
Agreement. Nothing in this Section shall affect the right of the Administrative
Agent or any Lender to serve legal process in any other manner permitted by
Applicable Law or affect the right of the Administrative Agent or any Lender to
bring any action or proceeding against the Borrower or its properties in the
courts of any other jurisdictions.

(c) Venue. Each Pledgor hereby irrevocably waives any objection it may have now
or in the future to the laying of venue in the aforesaid jurisdiction in any
action, claim or other proceeding arising out of or in connection with this
Pledge Agreement, any other Loan Document or the rights and obligations of the
parties hereunder or thereunder. Each Pledgor irrevocably waives, in connection
with such action, claim or proceeding, any plea or claim that the action, claim
or other proceeding has been brought in an inconvenient forum.

 

14



--------------------------------------------------------------------------------

SECTION 28. Binding Arbitration; Waiver of Jury Trial.

(a) Binding Arbitration. Upon demand of any party, whether made before or after
institution of any judicial proceeding, any Dispute arising out of, connected
with or relating to this Pledge Agreement between or among parties hereto and to
the other Loan Documents shall be resolved by binding arbitration as provided
herein. Institution of a judicial proceeding by a party does not waive the right
of that party to demand arbitration hereunder. Disputes may include, without
limitation, tort claims, counterclaims, claims brought as class actions, claims
arising from Loan Documents executed in the future, disputes as to whether a
matter is subject to arbitration, or claims concerning any aspect of the past,
present or future relationships arising out of or connected with the Loan
Documents. Arbitration shall be conducted under and governed by the Commercial
Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association (the “AAA”) and the Federal Arbitration Act. All
arbitration hearings shall be conducted in Charlotte, North Carolina. The
expedited procedures set forth in Rule 51, et seq. of the Arbitration Rules
shall be applicable to claims of less than $1,000,000. All applicable statutes
of limitations shall apply to any Dispute. A judgment upon the award may be
entered in any court having jurisdiction. Notwithstanding anything foregoing to
the contrary, any arbitration proceeding demanded hereunder shall begin within
ninety (90) days after such demand thereof and shall be concluded within one
hundred twenty (120) days after such demand. These time limitations may not be
extended unless a party hereto shows cause for extension and then such extension
shall not exceed a total of sixty (60) days. The panel from which all
arbitrators are selected shall be comprised of licensed attorneys selected from
the Commercial Financial Dispute Arbitration Panel of the AAA. The single
arbitrator selected for expedited procedure shall be a retired judge from the
highest court of general jurisdiction, state or federal, of the state where the
hearing will be conducted. The parties hereto do not waive any applicable
Federal or state substantive law except as provided herein. Notwithstanding the
foregoing, this paragraph shall not apply to any Hedging Agreement.

(b) Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH PLEDGOR HEREBY
ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR
OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS PLEDGE
AGREEMENT, THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.

(c) Preservation of Certain Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties hereto and the other Loan Documents
preserve, without diminution, certain remedies that such Persons may employ or
exercise freely, either alone, in conjunction with or during a Dispute. Each
such Person shall have and hereby reserves the right to proceed in any court of
proper jurisdiction or by self help to exercise or prosecute the following
remedies, as applicable: (i) all rights to foreclose against any real or
personal property or other security by exercising a power of sale granted in the
Loan Documents or under Applicable Law or by judicial foreclosure and sale,
including a proceeding to confirm the sale, (ii) all rights of self help
including peaceful occupation of property and collection of rents, set off, and
peaceful possession of property, (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment. Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute.

 

15



--------------------------------------------------------------------------------

SECTION 29. Notices. All notices and communications hereunder shall be given to
the addresses and otherwise in accordance with Section 13.1 of the Credit
Agreement.

SECTION 30. Control Agreement; Acknowledgement by Issuers.

(a) The Pledgors hereby authorize and instruct each Issuer and Partnership/LLC
to comply, and each Issuer and Partnership/LLC hereby agrees to so comply, with
any instruction received thereby from the Administrative Agent in accordance
with the terms of this Pledge Agreement with respect to the Collateral, without
any consent or further instructions from the Pledgors (or other registered
owner), and the Pledgors agree that such Issuer and such Partnership/LLC shall
be fully protected in so complying. Each Issuer and Partnership/LLC agrees that
its agreement set forth in the preceding sentence shall be sufficient to create
in favor of the Administrative Agent, for the benefit of the Lenders, “control”
of the Partnership/LLC Interests within the meaning of such term under Sections
8-106(c) and 9-106 of the Code. (Notwithstanding the foregoing, nothing in this
Pledge Agreement is intended or shall be construed to mean or imply that the
Partnership/LLC Interests constitute “securities” within the meaning of such
term under Section 8-102(a)(15) of the Code or otherwise to limit or modify the
application of Section 8-103(c) of the Code. Rather, the Administrative Agent
has requested that this provision be included in this Pledge Agreement solely
out of an abundance of caution in the event the Partnership/LLC Interests are,
nevertheless, deemed to constitute “securities” under the Code.)

(b) Each Issuer and Partnership/LLC acknowledges receipt of a copy of this
Pledge Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer and
Partnership/LLC agrees to notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 7(c) of this Pledge
Agreement. Each Issuer and Partnership/LLC further agrees that the terms of
Section 12 of this Pledge Agreement shall apply to it with respect to all
actions that may be required of it under or pursuant to or arising out of
Section 12 of this Pledge Agreement.

SECTION 31. Concerning the Administrative Agent. The provisions of Article XI of
the Credit Agreement shall inure to the benefit of the Administrative Agent in
respect of this Pledge Agreement and shall be binding upon the Pledgors and the
Lenders. In furtherance and not in derogation of the rights, privileges and
immunities of the Administrative Agent therein set forth:

(a) The Administrative Agent is authorized to take all such action as is
provided to be taken by it as Administrative Agent hereunder and all other
action incidental thereto. As to any matters not expressly provided for herein,
the Administrative Agent may request instructions from the Lenders and shall act
or refrain from acting in accordance with written instructions from the Required
Lenders (or, when expressly required by this Pledge Agreement or the Credit
Agreement, all the Lenders) or, in the absence of such instructions, in
accordance with its discretion.

(b) The Administrative Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the security interests therein purported to be
granted by this Pledge Agreement, whether impaired by operation of law or by
reason of any action or omission to act on its part (other than any such action
or inaction constituting gross negligence or willful misconduct). The
Administrative Agent shall have no duty to ascertain or inquire as to the
performance or observance of any of the terms of this Pledge Agreement by the
Pledgors.

SECTION 32. Counterparts; Integration; Effectiveness. This Pledge Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and shall be binding upon all parties, their successors and assigns,
and all of which taken together shall constitute one and the same agreement.
This Pledge Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on

 

16



--------------------------------------------------------------------------------

the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. Delivery of an executed counterpart of
a signature page of this Pledge Agreement by telecopy or electronic mail shall
be effective as delivery of a manually executed counterpart of this Pledge
Agreement. This Pledge Agreement shall remain in effect through and including
the date upon which all Obligations shall have been indefeasibly and irrevocably
paid and satisfied in full and the Commitments terminated.

SECTION 33. Survival of Indemnities. Notwithstanding any termination of this
Pledge Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Section 24 and any other provision
of this Pledge Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

SECTION 34. Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Pledge
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Pledge Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Pledge Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Pledge Agreement.

SECTION 35. Acknowledgements. Each Pledgor hereby acknowledges that:

(a) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Pledgor arising out of or in connection with
this Pledge Agreement or any of the other Loan Documents, and the relationship
between the Pledgors, on the one hand, and the Administrative Agent and Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Pledgors and the Lenders.

SECTION 36. Releases. At such time as the Obligations shall have been paid in
full and the Commitments have been terminated, this Pledge Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Pledgor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party. Upon any such
termination, the Administrative Agent shall execute and deliver to each Pledgor,
at such Pledgor’s expense, such documents as such Pledgor shall reasonably
request to evidence such termination, and such Pledgor shall be entitled to the
return, upon its reasonable request, of such of the Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof.

SECTION 37. Additional Pledgors. Each Subsidiary of the Borrower that is
required to become a party to this Pledge Agreement pursuant to Section 8.11 of
the Credit Agreement shall become a Pledgor for all purposes of this Pledge
Agreement upon execution and delivery by such Subsidiary of a supplement in form
and substance satisfactory to the Administrative Agent.

[Signatures Page To Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

 

PLEDGOR:

BLACKBAUD, INC.

By:

 

/s/ Timothy V. Williams

Name:

  Timothy V. Williams

Title:

  Chief Financial Officer and Senior Vice President

 

ISSUERS: BLACKBAUD CANADA, INC. By:  

/s/ Timothy V. Williams

Name:   Timothy V. Williams Title:   Chief Financial Officer and Vice President

 

BLACKBAUD EUROPE, LTD. By:  

/s/ Timothy V. Williams

Name:   Timothy V. Williams Title:   Chief Financial Officer and Vice President

 

BLACKBAUD PACIFIC PTY. By:  

/s/ Timothy V. Williams

Name:   Timothy V. Williams Title:   Chief Financial Officer and Vice President

[Signature Pages Continue]

 

[Pledge Agreement - Blackbaud, Inc.]



--------------------------------------------------------------------------------

TARGET SOFTWARE, INC. By:  

/s/ Timothy V. Williams

Name:   Timothy V. Williams Title:   Chief Financial Officer and Vice President

 

TARGET GROUP ANALYSIS, INC. By:  

/s/ Timothy V. Williams

Name:   Timothy V. Williams Title:   Chief Financial Officer and Vice President

 

PLEDGOR AND PARTNERSHIP/LLC: BLACKBAUD, LLC By:  

/s/ Timothy V. Williams

Name:   Timothy V. Williams Title:   Vice President

 

[Pledge Agreement - Blackbaud, Inc.]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent By:  

/s/ David S. Sozio

Name:   David S. Sozio Title:   Managing Director

 

[Pledge Agreement - Blackbaud, Inc.]